DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmission portion, receiving portion and comparison portion in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “transmission portion, receiving portion and comparison portion ” of claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose the structure, material or act used to link and perform the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao [US 2019/0254118] in view of Zhou [US 2017/0163819].
As claim 9, Dao discloses an electronic device [Fig 5A, Ref UE] suitable for connection to a cellular network employing a communication protocol [Fig 5A, Ref RAN, AMF, UPF, SMF, PCF, UDM and DN which includes a protocol]; the device comprising a transmission portion, the transmission portion being configured to transmit, during initiation of a connection to a cellular network, to transmit at least one information criterion for communication protocol filtering rules, the at least one information criterion representing communications which the device expects to receive in addition to any communications required by the protocol employed by the network [Fig 5A, UE for initiating a PDN or PDU connection with a network wherein the connection request includes protocol configuration options, Packet filter “protocol filtering rules” which includes source address, destination address, port number of UDP/IP, QOS etc., Par. 080, Step 1, Par. 201 and Fig 5B discloses after connection established by network and UE the uplink and downlink data exchanged between them based on the criteria which exchanged during setup based on the protocol communication of cellular network, Par. 0050, 0250, 0262, 0273]; a receiving portion, configured to receive communications [Fig 5A, UE includes a receiver for receiving a communication from application and a communication from network].  However, Dao does not disclose a comparison portion, the comparison portion being configured to drop any communications which the device receives which do not meet the at least one information criterion.  In the same field of endeavor, Zhou discloses a comparison portion, the comparison portion being configured to drop any communications which the device receives which do not meet the at least one information criterion [Par. 0004 discloses UE includes a packet filter allocated for all bearers including a default bearer, then discarding the packet that does not meet criteria of the filter].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for assigning a packet filter to the bearers as disclosed by Zhou into the teaching of Dao.  The motivation would have been to improve battery consumption and throughput.
As claim 10, Dao discloses the device initiates a packet data network
connection or protocol data unit session [Fig 5A and 5B, the connection request is
PDN or PDU, Par. 0210].
As claim 11, Dao discloses the transmission portion configured to transmit the information criterion issued by the transmission portion configured to transmit includes at least one criterion selected from the group comprising: at least one IP address of the device, a user datagram protocol port number, a transmission control protocol port number, or a protocol [Par. 0080, 0084, 0108-0115, 0174].
As claim 13, Dao discloses the device configured to transmit at least one the information criterion by  including the criterion into a protocol configuration option or extended protocol configuration option [Par. 0210-0212, PCO].
As claim 14, Dao discloses the transmission portion configured to transmit the protocol configuration option or extended protocol configuration option to the network in a connectivity request [Par. 0210-0212, PCO].
As claim 15, Dao discloses the at least one information criterion issued by
the device positively indicates which communications are to be forwarded by the device
[Par. 0213]. 
As claim 16, Dao discloses comprising said connection with the network
ceasing [Par. 0210-0222, if UE and Network stop its connection], the transmission portion initiating a further connection with the network, wherein during the initiation of the further connection the device issues to the network at least one further information criterion [Fig 5A, UE for initiating a PDN or PDU connection with a network wherein the connection request includes protocol configuration options, Packet filter which includes source address, destination address, port number of UDP/IP, QOS, new session etc., Par. 080,Step 1, Par. 201]; and wherein once the further connection is established, the network forwards to the device only communications required by said communication protocol and any communications which meet the further information criterion issued by the device [Fig 5B discloses after connection established by network and UE the data exchanged between them based on the criteria which exchanged during setup based on the protocol communication of cellular network].
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao and Zhou as applied to claim 9 above, and further in view of Igarashi [US 2001/0053694].
As claims 4 and 12, Dao and Zhou fail to fully disclose what Igarashi discloses the information criterion issued by the device includes a wildcard in place of at least one
address and/or at least one prefix to be assigned to the device later by the network
[Par. 0106].
Since, a method and system for replacing a wildcard in address is well known
and expected in the art. Therefore, it would have been obvious to one of ordinary skill
in the art before the effective filing date of claimed invention to apply a method and
system for replacing a wild card in the TFT with a value as disclosed by Igarashi into
the teaching of Dao. The motivation would have been to reduce the setup time, expand
the number of UE of the network and reduce the cost.
Allowable Subject Matter
Claims 1-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As claim 1, the prior arts in the record fail to disclose the device receiving a response from the network indicating whether the connection has been established, and also whether the network supports communication protocol filtering rules using the information criterion provided by the device; and wherein once the connection is established, if the network supports communication protocol filtering rules using the information criterion, the network forwards to the device only communications required by said communication protocol and any communications which meet the information criterion issued by the device, and blocks all other communications; and 
if the network does not support communication protocol filtering rules using the
information criterion then the network forwards to the device communications which do not meet the information criterion, and the device then drops said communications which do not meet the information criterion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN H NGUYEN/
Primary Examiner, Art Unit 2414